DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner notes that of the writing of this office action no information disclosure statement has been made of record.

Allowable Subject Matter
Claims 1-9, 21-27, are 29-32 are allowed.

Reasons for Allowability
Regarding claim 1, Mueller teaches at least in figures 3a-b, and 9:
wherein a top surface of the sidewall spacer (top of 701) structure is aligned with a top surface of the ferroelectric layer (top of 504).

Mueller does not teach: 


Mueller teaches that the bottom of the sidewall spacer structure (701) is below a bottom surface of the ferroelectric layer (504).
Regarding claim 23, Mueller does not teach:
The amendment to claim 23.
Regarding claim 27, Mueller does not teach:
wherein a height of the ferroelectric layer is greater than a height of the sidewall spacer structure.
Mueller teaches that the height of the sidewall spacer (701) is greater than the height of the ferroelectric layer (504).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822